Exhibit 10.2

CONSENT AND EIGHTH AMENDMENT TO

LOAN AND SECURITY AGREEMENT

AND RATIFICATION OF GUARANTY

THIS CONSENT AND EIGHTH AMENDMENT TO LOAN AND SECURITY AGREEMENT AND
RATIFICATION OF GUARANTY (this “Eighth Amendment”) is made as of this 19th day
of April, 2016 by and among REVOLUTION LIGHTING TECHNOLOGIES, INC., a Delaware
corporation (“RLT”), LUMIFICIENT CORPORATION, a Minnesota corporation
(“Lumificient”), LIGHTING INTEGRATION TECHNOLOGIES, LLC, a Delaware limited
liability company (“LIT”), SEESMART TECHNOLOGIES, LLC, a Delaware limited
liability company (“Seesmart Tech”), RELUME TECHNOLOGIES, INC., a Delaware
corporation (“Relume”), TRI-STATE LED DE, LLC, a Delaware limited liability
company (“Tri-State”), VALUE LIGHTING, LLC, a Delaware limited liability company
(“Value Lighting”), ALL AROUND LIGHTING, L.L.C., a Texas limited liability
company (“All Around”), ENERGY SOURCE, LLC, a Rhode Island limited liability
company (“Energy Source”), REVOLUTION LIGHTING – E-LIGHTING, INC., a Delaware
corporation (“RLT-E-Lighting”), and SEESMART, INC., a Delaware corporation
(“Seesmart”, and together with RLT, Lumificient, LIT, Seesmart Tech, Relume,
Tri-State, Value Lighting, All Around, Energy Source, and RLT-E-Lighting, singly
and collectively, jointly and severally, “Borrowers” and each a “Borrower”), the
Guarantors party hereto (each a “Guarantor” and collectively, jointly and
severally, the “Guarantors”; and, together with the Borrowers, each an “Obligor”
and collectively, jointly and severally, the “Obligors”), and BANK OF AMERICA,
N.A., a national banking association (“Lender”).

W I T N E S S E T H:

WHEREAS, the Obligors and the Lender are parties to a certain Loan and Security
Agreement, dated as of August 20, 2014 (as amended, modified, supplemented or
restated and in effect from time to time, collectively, the “Loan Agreement”);
and

WHEREAS, pursuant to the terms and conditions of that certain Guaranty, dated as
of August 20, 2014, made by the Guarantors in favor of the Lender and the
Secured Parties (as amended, supplemented, modified and in effect, collectively,
the “Guaranty”), the Guarantors have guaranteed the Guaranteed Obligations of
the Borrowers under the Loan Agreement and the other Loan Documents.

WHEREAS, the Obligors have requested that the Lender agrees to the increase of
the Revolver Commitment by $2,000,000, to a new maximum of $27,000,000 in the
aggregate.

WHEREAS, the Lender is willing to so agree to the increase of the Revolver
Commitment by $2,000,000, to a new maximum of $27,000,000 in the aggregate,
subject to adjustments as set forth herein; provided that, inter alia, certain
terms of the Loan Agreement are modified as set forth below.

 

1



--------------------------------------------------------------------------------

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the Obligors and the Lender agree as follows:

1. Capitalized Terms. All capitalized terms used herein and not otherwise
defined shall have the same meaning herein as in the Loan Agreement.

2. Agreement to Increase the Revolver Commitment. The Lender hereby agrees to
the increase of the Revolver Commitment by $2,000,000, to a new maximum of
$27,000,000 in the aggregate, subject to adjustments as set forth herein,
provided that each of the Conditions Precedent to Effectiveness set forth in
Section 10 hereof shall be satisfied, all as determined by the Lender in its
sole reasonable discretion.

3. Amendments to Loan Agreement. The Loan Agreement is hereby amended as
follows:

 

  (a) The definition of “Pledged Cash Collateral” as contained in Section 1.1 of
the Loan Agreement (Definitions) is hereby deleted in its entirety and the
following substituted in its stead:

““Pledged Cash Collateral: means all of Pledgor’s right, title and interest in
and to the cash and other assets more particularly described in the Cash
Collateral Pledge Agreement and which shall be under the sole dominion and
control of the Lender. As of the Eighth Amendment Effective Date, the aggregate
amount of Pledged Cash Collateral is $7,000,000.”

 

  (b) The definition of “Revolver Commitment” as contained in Section 1.1 of the
Loan Agreement (Definitions) is hereby deleted in its entirety and the following
substituted in its stead:

““Revolver Commitment: Lender’s obligation to make Revolver Loans and to issue
Letters of Credit in an amount up to $27,000,000 in the aggregate, which amount
shall automatically be reduced to $25,000,000 in the aggregate if Pledgor
terminates Pledgor’s Guaranty pursuant to the terms and conditions thereof.”

 

  (c) The provisions of Section 1.1 of the Loan Agreement (Definitions) are
hereby amended by inserting the following new definitions in their applicable
alphabetical orders:

““Eighth Amendment” means that certain Consent and Eighth Amendment to Loan and
Security Agreement, dated as of April 19, 2016, by and among. the Obligors and
the Lender.”

““Eighth Amendment Effective Date”: means April 19, 2016.”

““Post-Eighth Amendment Obligations”: as defined in the Eighth Amendment.”

 

2



--------------------------------------------------------------------------------

4. Post-Seventh Amendment Obligations. The Obligors hereby agree to satisfy the
Post-Seventh Amendment Obligations (as defined in the Seventh Amendment), as
determined by Lender in its sole discretion, by no later than May 2, 2016.

5. Post-Eighth Amendment Obligations. The Obligors hereby agree to deliver the
following duly completed and executed items to the Lender by no later than April
22, 2016 (collectively the “Post-Eighth Amendment Obligations”), all in the form
and substance reasonably satisfactory to the Lender, and the Obligors further
agree that any failure by the Obligors to duly and timely comply with the
Post-Eighth Amendment Obligations shall constitute an Event of Default under the
Loan Agreement:

 

  (a) Certificates of a duly authorized officer of each Obligor certifying (i)
that the attached copies of such Obligor’s Organic Documents are true and
complete, and in full force and effect, without amendment except as shown; (ii)
that an attached copy of resolutions authorizing execution and delivery of the
Eighth Amendment and all documents referenced therein and related thereto are
true and complete, and that such resolutions are in full force and effect, were
duly adopted, have not been amended, modified or revoked, and constitute all
resolutions adopted with respect to this credit facility; and (iii) to the
title, name and signature of each Person authorized to sign such documents.

 

  (b) An executed written opinion of Lowenstein Sandler LLP with regard to the
matters addressed in the Eighth Amendment.

6. Ratification of Loan Documents. Except as specifically amended by this
Amendment, all of the terms and conditions of the Loan Agreement and of each of
the other Loan Documents shall remain in full force and effect. The Obligors
hereby ratify, confirm, and reaffirm all of the representations, warranties and
covenants contained therein. Further, the Obligors warrant and represent that no
Event of Default exists, and nothing contained herein shall be deemed to
constitute a waiver by the Lender of any Event of Default which may nonetheless
exist as of the date hereof.

7. Ratification of Guaranty. Except as specifically amended by this Amendment,
all of the terms and conditions of the Guaranty shall remain in full force and
effect. Although not necessary to effectuate this Amendment, the
Guarantors hereby ratify, confirm and reaffirm, all and singular, each of the
terms and conditions of the Guaranty, and each of the warranties and
representations made by the Guarantors in the Guaranty. The Guarantors
acknowledge, confirms and agree that the Guaranteed Obligations include, without
limitation, those arising under the Loan Agreement, as amended by this
Amendment, and any future modifications, amendments, substitutions or renewals
thereof.

8. Breach. Without limiting the provisions of the Loan Documents, a breach of
any agreement, covenant, warranty, representation or certification of the
Obligors under this Amendment and/or the failure of the Obligors to perform its
obligations under this Amendment shall constitute an Event of Default under the
Loan Agreement.

 

3



--------------------------------------------------------------------------------

9. Waiver. Each Obligor acknowledges, confirms and agrees that it has no claims,
counterclaims, offsets, defenses or causes of action against the Lender with
respect to amounts outstanding under the Loan Agreement or otherwise. To the
extent such claims, counterclaims, offsets, defenses and/or causes of actions
should exist, whether known or unknown, at law or in equity, each Obligor hereby
WAlVES same and RELEASES the Lender from any and all liability in connection
therewith.

10. Conditions Precedent to Effectiveness. This Amendment shall not be effective
until each of the following conditions precedent has been fulfilled to the sole
satisfaction of the Lender:

 

  (a) This Amendment shall have been duly executed and delivered by the
respective parties hereto, and shall be in full force and effect and shall be in
form and substance satisfactory to the Lender.

 

  (b) All action on the part of the Obligors necessary for the valid execution,
delivery and performance by the Obligors of this Amendment and all other
documentation, instruments, and agreements to be executed in connection herewith
shall have been duly and effectively taken and evidence thereof satisfactory to
the Lender shall have been provided to the Lender.

 

  (c) The Pledgor shall have increased the amount of Pledged Cash Collateral
deposited under the Cash Collateral Pledge Agreement by an additional
$2,000,000, resulting in an aggregate balance of Pledged Cash Collateral of
$7,000,000.

 

  (d) The Lender shall have received fully-executed (as applicable) copies of
all items set forth on the Lender’s closing checklist which has been provided to
the Obligors.

 

  (e) The Obligors shall have executed and delivered to the Lender such
additional documents, instruments, and agreements as the Lender may reasonably
request.

 

  (f) In accordance with the terms and conditions of Loan Agreement, the
Obligors shall pay to Lender (i) all costs and expenses of the Lender,
including, without limitation, reasonable attorneys’ fees, in connection with
the preparation, negotiation, execution and delivery of this Amendment, the
Seventh Amendment and all documents related thereto and/or associated therewith,
in the amount of $24,000.00, and (ii) the outstanding attorneys’ fees due prior
to the Eighth Amendment Effective Date in the amount of $19,782.96.

11. Miscellaneous.

 

  (a)

This Amendment may be executed in several counterparts and by each party on a
separate counterpart, each of which when so executed and delivered shall be an
original, and all of which together shall constitute one instrument. Delivery of
an executed signature page of this Amendment (or any notice or agreement
delivered pursuant to the terms hereof) by facsimile transmission or electronic
transmission

 

4



--------------------------------------------------------------------------------

  shall be as effective as delivery of a manually executed counterpart hereof;
provided that the Obligors shall deliver originals of all applicable documents
referenced in this Amendment by no later than three (3) Business Days after the
Eighth Amendment Effective Date.

 

  (b) This Amendment expresses the entire understanding of the parties with
respect to the transactions contemplated hereby. No prior negotiations or
discussions shall limit, modify, or otherwise affect the provisions hereof.

 

  (c) Any determination that any provision of this Amendment or any application
hereof is invalid, illegal or unenforceable in any respect and in any instance
shall not affect the validity, legality, or enforceability of such provision in
any other instance, or the validity, legality or enforceability of any other
provisions of this Amendment.

 

  (d) THE VALIDITY, INTERPRETATION AND ENFORCEMENT OF THIS AMENDMENT AND ANY
DISPUTE ARISING OUT OF THE RELATIONSHIP BETWEEN THE PARTIES HERETO, WHETHER IN
CONTRACT, TORT, EQUITY OR OTHERWISE, SHALL BE GOVERNED BY THE INTERNAL LAWS OF
THE STATE OF NEW YORK (WITHOUT GIVING EFFECT TO PRINCIPLES OF CONFLICTS OF LAW).

[SIGNATURE PAGE FOLLOWS]

 

5



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Amendment as a sealed
instrument by their respective duly authorized officers.

 

LENDER: BANK OF AMERICA, N.A. By:  

/s/ Cynthia G. Stannard

Name:   Cynthia G. Stannard Title:   Sr. Vice President

[Signatures Continue on Next Page]

 

6



--------------------------------------------------------------------------------

BORROWERS: REVOLUTION LIGHTING TECHNOLOGIES, INC. By:  

/s/ James A. DePalma

Name:   James A. DePalma Title:   Chief Financial Officer LUMIFICIENT
CORPORATION By:  

/s/ James A. DePalma

Name:   James A. DePalma Title:   Chief Financial Officer LIGHTING INTEGRATION
TECHNOLOGIES, LLC By:  

/s/ James A. DePalma

Name:   James A. DePalma Title:   Chief Financial Officer SEESMART TECHNOLOGIES,
LLC By:  

/s/ James A. DePalma

Name:   James A. DePalma Title:   Chief Financial Officer RELUME TECHNOLOGIES,
INC. By:  

/s/ James A. DePalma

Name:   James A. DePalma Title:   Chief Financial Officer

[Signatures Continue on Next Page]

 

7



--------------------------------------------------------------------------------

TRI-STATE LED DE, LLC By:  

/s/ James A. DePalma

Name:   James A. DePalma Title:   Chief Financial Officer VALUE LIGHTING, LLC
By:  

/s/ James A. DePalma

Name:   James A. DePalma Title:   Chief Financial Officer ALL AROUND LIGHTING,
L.L.C. By:  

/s/ James A. DePalma

Name:   James A. DePalma Title:   Chief Financial Officer ENERGY SOURCE, LLC By:
 

/s/ James A. DePalma

Name:   James A. DePalma Title:   Chief Financial Officer REVOLUTION LIGHTING –
E-LIGHTING, INC. By:  

/s/ James A. DePalma

Name:   James A. DePalma Title:   Chief Financial Officer SEESMART, INC. By:  

/s/ James A. DePalma

Name:   James A. DePalma Title:   Chief Financial Officer

[Signatures Continue on Next Page]

 

8



--------------------------------------------------------------------------------

GUARANTORS: SENTINEL SYSTEM, LLC By:  

/s/ James A. DePalma

Name:   James A. DePalma Title:   Chief Financial Officer VALUE LIGHTING OF
HOUSTON, LLC By:  

/s/ James A. DePalma

Name:   James A. DePalma Title:   Chief Financial Officer ENVIROLIGHT LED, LLC
By:  

/s/ James A. DePalma

Name:   James A. DePalma Title:   Chief Financial Officer BREAK ONE NINE, INC.
By:  

/s/ James A. DePalma

Name:   James A. DePalma Title:   Chief Financial Officer REVOLUTION LIGHTING
TECHNOLOGIES – ENERGY SOURCE, INC. By:  

/s/ James A. DePalma

Name:   James A. DePalma Title:   Chief Financial Officer

 

9